Citation Nr: 0816389	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served with the Recognized Guerrillas and Regular 
Philippine Army between December 1941 and January 1947.  He 
died in September 1999.  The appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In that 
decision, the RO denied service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran was not diagnosed with or treated for heart 
disease during his military service.

2.  Heart disease, including atrial stenosis and congestive 
heart failure that caused the veteran's death, is not 
credibly documented until many years after the veteran's 
service.


CONCLUSION OF LAW

The causes of the veteran's death, atrial stenosis and 
congestive heart failure, were not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims file does not contain any indication that the 
veteran filed a claim for VA benefits during his lifetime.  
The appellant filed a claim in 2005 for VA survivor's 
benefits.  She indicated that she was claiming that the cause 
of the veteran's death was due to service.

The veteran's death certificate indicates that the cause of 
his death, which occurred in September 1999, was congestive 
heart failure, secondary to severe atrial stenosis.  The 
appellant contends that the veteran's heart disease began 
during his military service, continued after service, and 
caused his death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including cardiovascular-renal disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The claims file contains a limited number of documents dated 
in the 1940s.  A May 1945 personnel record for the veteran 
from the Army of the Philippines includes the report of a 
physical examination.  The examiner noted a scar from a 
shrapnel wound on the left forearm, incurred in October 1944.  
The examiner indicated that the veteran's cardiovascular 
system was normal.

On the report of a February 1946 service medical examination, 
in the space for significant diseases, wounds, and injuries, 
congestive heart disease is entered.  For that disease, an 
"X" is marked in each of the boxes for: existed prior to 
military service, aggravated by service, incurred while in 
service, and present physical disease.  The condition of the 
cardiovascular system is listed as abnormal.

From November 1946 to January 1947, the veteran was treated 
for an anal fistula at a Philippine Army hospital.  The 
hospital records do not indicate that the veteran had any 
other disorder at that time.

In February 1946, the veteran completed an affidavit for 
Philippine Army Personnel, listing his service during World 
War II.  In the section for wounds and illnesses incurred in 
service, the veteran reported a shrapnel wound of the left 
arm incurred in October 1944, and no other wounds or 
illnesses.

In a medical certification dated in March 1946, M. T. wrote 
that the veteran was admitted to a service hospital from 
April 1945 to June 1945, and was found to have congestive 
heart failure and atrial stenosis.  Dr. M. T. indicated that 
he had been providing care and medical attention to the 
veteran since June 1945.

In an affidavit dated in 1973, B. A. A. reported that he had 
served with the veteran during World War II.  Dr. A. stated 
that he was a medical officer at a base hospital, and that he 
had treated the veteran in 1944 for congestive heart failure 
and atrial stenosis.  Dr. A indicated that the veteran was 
still under medication, and that he knew that the veteran's 
congestive heart failure and atrial stenosis disease was due 
to his military service during World War II.

In a 1973 statement, A. N. C., wrote that he was a physician, 
and that he was a commanding officer and regimental surgeon 
with the recognized guerrillas during World War II.  Dr. C. 
wrote that in 1947, after the veteran's discharge from 
service, he treated the veteran for congestive heart failure 
and atrial stenosis.  Dr. C. wrote that the veteran was still 
under medication, and expressed the opinion that the 
veteran's ailment was due to his service in World War II.

The claims file contains records of medical treatment of the 
veteran in 1997 and 1999.  A record from the Iloilo Mission 
Hospital shows that the veteran had two electrocardiograms 
(ECGs) in February 1997.  The diagnoses were coronary artery 
disease, left anterior hemiblock, left ventricular 
hypertrophy, complete left bundle branch block, anteroseptal 
myocardial infarction, and lateral wall ischemia.  

Records from West Visayas State University Hospital show that 
the veteran was admitted in August 1997, with symptoms of 
chest pain, difficulty breathing, and dizziness.  Notes at 
admission indicate that the veteran had a two year history of 
heart disease, treated with medication.  On discharge, the 
diagnoses were severe aortic stenosis and cardiac arhythmia.

In September 1999, chest x-rays taken at West Visayas State 
University Hospital showed evidence of cardiomegaly and 
atherosclerosis of the aorta.  The veteran was then treated 
at Iloilo Mission Hospital, where x-ray findings were 
similar, and an ECG showed complete left bundle branch block, 
left ventricular hypertrophy, and rule out old anteroseptal 
myocardial infarction.  The veteran died at Iloilo Mission 
Hospital.  The attending physician, L. T., M.D., signed the 
death certificate.  In an August 2005 statement, Dr. L. T. 
again certified that the veteran had died due to congestive 
heart failure secondary to severe atrial stenosis.

In an August 2005 affidavit, the appellant stated that the 
veteran had complained of chest pain and difficulty breathing 
during his World War II service.  She reported that during 
that service he was admitted to a service hospital due to 
congestive heart failure.  She indicated that because of his 
congestive heart failure, he was not able to continue with 
his military service.  In an October 2005 statement, the 
appellant reported that the veteran was admitted to service 
hospitals in 1944 and 1945 because of chest pain and 
difficulty breathing, and that he was found in 1945 to have 
congestive heart failure and atrial stenosis.  The appellant 
indicated that the same symptoms and condition continued 
after the veteran's separation from service, and until his 
death.

In January 2007, the RO asked the VA Office of the Inspector 
General (OIG) to analyze two documents to determine whether 
the ink and paper were consistent with the dates in 1946 
shown on each document.  The documents were the March 1946 
certification from Dr. M. T., and the February 1946 report of 
a service medical examination of the veteran.  The OIG asked 
the United States Secret Service to analyze the documents.  
In a March 2007 report, a Secret Service analyst stated that 
both documents were produced on office machines using black 
toner.  The analyst reported that toner was not commercially 
available until 1948, so the two documents could not have 
been produced in 1946.  The analyst stated that chemical 
examinations showed caffeine in the paper; and noted that 
staining paper with coffee or tea is a common method of 
making a document appear to be aged.  In a May 2007 report, 
the OIG related the findings of the Secret Service analysis 
of the documents.

The Secret Service analysis constitutes convincing evidence 
that two submitted documents marked with dates in 1946 were 
produced later than 1946, and were altered to make them 
appear older than they are.  Those discredited documents 
contain information that the veteran had heart disease in the 
1940s.  Other documents dated in the 1940s, including the 
1945 Philippine Army examination report, the 1946 affidavit 
from the veteran, and the 1946 to 1947 hospital report, note 
the veteran's history of a shrapnel wound and his treatment 
for an anal fistula, but do not reflect any symptoms of chest 
pain or breathing difficulty, nor any history of a heart 
disorder.  The 1940s-dated documents that do not show heart 
disease are considerably more credible than those that report 
such disease.

Furthermore, the evidence of likely alteration and 
misrepresentation in the two documents damages the 
credibility of all of the statements submitted to support the 
contention that the veteran had heart disease in the 1940s.  
Medical records from the 1990s show that the veteran had, and 
died from, heart disease, but do not report a long history of 
that disease.  The Board concludes that the preponderance of 
the evidentiary weight is against a finding that the 
veteran's heart disease began during or soon after his 
service.  The Board therefore denies the claim for service 
connection for the cause of the veteran's death.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The RO provided a notice letter in August 2005, prior to 
adjudication of the claim, and another notice letter in 
November 2007, after that adjudication.  The August 2005 
letter substantially complied with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), regarding particularized notice obligations 
with respect to DIC claims.  Because service-connection was 
not in place for any disabilities suffered by the veteran, 
properly tailored notice need not have included a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death and an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition.  
The November 2007 letter addressed the assignment of 
disability ratings and effective dates.  Although the August 
2005 pre-adjudication notice did not address the provisions 
for the assignment of ratings and effective dates, such error 
was harmless given that service connection for the cause of 
the veteran's death is being denied, and hence no rating or 
effective date will be assigned with respect to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  VA has 
not obtained a medical opinion regarding the etiology of the 
heart disease that caused the veteran's death.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  An examination or opinion is necessary when there is 
(1) competent evidence of a post-service disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
is applicable in the veteran's case, (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

The appellant's claim does not meet this standard because the 
evidence that the veteran's heart disease began in service 
was discredited by alterations and misrepresentations in 
supporting documents.  There is not credible evidence that 
the veteran's heart disease manifested during or soon after 
service.  Therefore, VA was not required to obtain a medical 
opinion regarding the etiology of the veteran's heart 
disease.

All known and available records relevant to the issue on 
appeal have been obtained and associated with the claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


